Citation Nr: 0610496	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-26 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for asthma, emphysema, 
and chronic obstructive pulmonary disease (COPD), to include 
as a result of exposure to herbicides.

2.  Entitlement to service connection for glaucoma of the 
right eye, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for glaucoma of the 
left eye, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for osteoporosis, to 
include as a result of exposure to herbicides.

5.  Entitlement to service connection for rheumatoid 
arthritis, or degenerative joint disease of the lumbar spine, 
to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that in July 2005, the veteran testified at a 
video conference hearing before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The Board finds that a remand is required in this case.  
First, it appears that relevant VA treatment records remain 
outstanding.  38 U.S.C.A. § 5103A(c)(2) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Second, additional examinations for the veteran's respiratory 
disability, glaucoma, osteoporosis, and rheumatoid arthritis 
are required in order to opinions as to whether or not the 
disorders are related to service.  38 U.S.C.A. § 5103A(d).  
The duty to assist includes the conduct of a thorough and 
contemporaneous medical examination in order to reach an 
informed determination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  Secure all of the veteran's VA 
treatment records dated from January 2003 
to the present.  

2.  Schedule the veteran for a 
respiratory examination to determine the 
nature and etiology of his asthma, 
emphysema, or COPD.  The examiner is 
requested to specifically review the 
service medical records, which show 
complaints of difficulty breathing, and 
upper respiratory infections during the 
veteran's service.  The examiner should 
also review the VA treatment records.  
All necessary tests should be conducted 
including X-rays and pulmonary function 
testing, if indicated.  If asthma, 
emphysema, or COPD is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's respiratory disease is 
related to service, to include exposure 
to herbicides.  A complete rationale for 
any opinion offered should be included.
3.  Schedule the veteran for an 
examination to determine if he has 
glaucoma in either eye.  The examiner 
should review the results of the January 
2003 VA examination indicating a 
diagnosis of glaucoma, as well as 1998 
and 2002 treatment notes showing no 
glaucoma, and the November 2004 VA 
examination that found the veteran did 
not have glaucoma.  The examiner is 
requested to offer an opinion as to 
whether the veteran has glaucoma in 
either eye, and if so to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's glaucoma is related to 
service, to include exposure to 
herbicides.  A complete rationale for any 
opinion offered should be included.

4.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his osteoporosis.  The 
examiner is requested to specifically 
review the service medical records, and 
the VA treatment records.  All necessary 
tests should be conducted including X-
rays if indicated.  If osteoporosis is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
osteoporosis is more likely than not 
(50 percent probability or more), 
directly related to service including in-
service exposure to herbicides, or was 
either (a) caused by or (b) aggravated by 
the veteran's service-connected arthritis 
or medication taken for service-connected 
arthritis.  A complete rationale for any 
opinion offered should be included.

5.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his rheumatoid arthritis and 
degenerative joint disease of the lumbar 
spine.  The examiner should review the 
claims folder.  All necessary tests 
should be conducted.  If rheumatoid 
arthritis or degenerative joint disease 
of the lumbar spine is diagnosed, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's rheumatoid arthritis and 
degenerative joint disease of the lumbar 
spine is related to service, to include 
exposure to herbicides.  A complete 
rationale for any opinion offered should 
be included.

6.  Following the above, readjudicate the 
veteran's claims, considering all newly 
obtained evidence.  If any benefits sought 
on appeal remain denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
MICHELLE L. NELSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

